Citation Nr: 1417230	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-41 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a scalp skin disability, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a bilateral lower leg skin disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought.


FINDINGS OF FACT

1. The Veteran's skin disability of the scalp was not present during service or for many years thereafter, and was not caused by any incident of service including Agent Orange exposure.

2.  The Veteran's skin disability of the bilateral lower legs was not present during service or for many years thereafter, and was not caused by any incident of service including Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability of the scalp, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a skin disability of the bilateral lower legs to include as secondary to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A February 2010 letter satisfied the duty to notify provisions. The February 2010 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his skin disabilities on daily life and occupational functioning.  

The claim was subsequently readjudicated, most recently in a May 2011 supplemental statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. 

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

A VA examination was conducted in June 2010.  The claim file was not available for review at the time of the examination; however, the physician reviewed VA treatment records and accurately stated the Veteran's pertinent medical history.  The additional private treatment and service treatment records are not inconsistent with the medical history stated on the examination report.  As the examination and opinion are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. 

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange). Service incurrence for chloracne or other acneform diseases consistent with chloracne will be presumed if they are manifest to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran contends that the skin disability affecting his scalp and bilateral lower legs is related to service on a presumptive and direct basis.

Although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, his current folliculitis of the scalp and bilateral lower extremity eczema are not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his current folliculitis of the scalp and bilateral lower extremity eczema was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of a skin disability affecting the scalp or bilateral lower legs.  Post-service private treatment records reveal the Veteran was diagnosed with folliculitis of the scalp and prescribed shampoo in February 2006.  VA treatment records reveal that the Veteran also received treatment for chloracne of the face as well as severe solar elastosis of the neck and chest.  The first post-service evidence of record of any possible skin disability affecting the bilateral lower legs is in June 2010, during the VA examination.  

Upon VA examination in June 2010, the Veteran reported that he began experiencing skin lesions to the scalp in 2006 and that the condition has not progressed.  He noted that the lesions occasionally become tender and inflamed and that rubbing them or combing his hair resulted in bleeding.  He was prescribed a shampoo approximately four years ago, but he stated that the shampoo was expensive and did not work in alleviating the condition so he discontinued use of the shampoo.  The Veteran is currently not utilizing any treatment for his scalp.

The Veteran also reported experiencing skin lesions on his bilateral lower legs for approximately four months prior to the examination and that the condition has not progressed since onset.  He noted that the lesions would bleed slightly due to scratching.  He treated the lesions with over-the counter lotion, such as Gold Bond medicated lotion, which provided some benefit.  He reported no side effects to the over-the-counter medication.

The VA physician noted scattered lesions to the scalp consistent with folliculitis and erythematous lesions on the Veteran's bilateral lower legs.  The diagnosis was folliculitis of the scalp and bilateral lower extremity eczema.  Following a review of the Veteran's history as well as a physical examination, the physician opined that the Veteran's scalp and bilateral lower extremity skin lesions were not due to Agent Orange exposure.  In support of his opinion, the physician noted that the lesions affecting the scalp as well as the lower legs were not consistent with a comedone-like skin condition and therefore were not consistent with chloracne.  The physician also noted that given the late onset of these skin lesions in relation to the remote history of Agent Orange it is less likely that the lesions represent a skin disability due to Agent Orange exposure.

The evidence of record does not suggest that either the Veteran's current folliculitis of the scalp or the bilateral lower extremity eczema is related to the Veteran's exposure to Agent Orange.  In fact, the evidence of record is against this finding, indicating that the Veteran's skin disability began many years after service, without relationship to service, to include any Agent Orange exposure. 

The preponderance of the evidence is against the claim for entitlement to service connection for a skin disability affecting the scalp and bilateral lower extremities, to include as due to Agent Orange exposure; there is no doubt to be resolved; and service connection for a skin disability affecting the scalp and bilateral lower extremities, to include as due to Agent Orange exposure, is not warranted.


ORDER

Service connection for skin disability of the scalp, to include as due to Agent Orange exposure is denied.

Service connection for a skin disability of the bilateral legs, to include as due to Agent Orange exposure is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


